Title: To Thomas Jefferson from Henry H. C. Robertson, 25 November 1807
From: Robertson, Henry H. C.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Montgomery County Md November 25th. 1807
                        
                        Mr. Benjamin G Orr has applied to us for a letter of recommendation of him to the Executive of the United
                            States as a person qualified to discharge the duties of Marshall of the District of Columbia, and with pleasure we yeald
                            our testimony in his favor
                        Mr. Orr has lived in this County the five years last past and as far as we know and believe in amanner the
                            most unexceptionable as A Gentleman of Talents he is intitled to the respect and esteem of every one and as a Republican
                            attached to the principals on which Our national Affairs are at present conducted he enjoys the Approbation of all its
                            friends
                        We have no hesitation therefore in saying that the appointment of Mr. Orr to the office of Marshall will give
                            general Satisfaction to all persons attached to the true interest of our country
                        We have the honor to be with the greatest Consideration your most obedient Servants
                        
                            Henry H C Robertson
                            
                            Benjamin Higgins
                            
                            Wm. Culver
                            
                        
                    